lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
HARR|SON DlVlSlON

SHELBY BRYAN MART|N PLA|NT|FF

V. CASE NO. 3:19-cv-03021

SHER|FF M|KE MOORE;

PROSECUTING ATTORNEY

WES FRADFORD; CORPORAL ART

SWANSON, Harrison Po|ice

Department; and PROBAT|ON

OFF|CER MARCUS HOGLER DEFENDANTS

OPlNlON AND ORDER

This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.
P|aintiff proceeds pro se. P|aintiff is incarcerated in the Boone County Detention Center.

By Order (Doc. 7) entered on March 13, 2019, Plaintiff was directed to submit a
completed in forma pauperis (“lFP") application or pay the tiling fee by Apri| 5, 2019.
Plaintiff was advised that failure to comply with the Order “sha|| resu|t" in the dismissal of
the case.

To date, P|aintiff has not filed an |FP application or paid the filing fee. P|aintiff has
not sought an extension of time to comply with the Order. No mail has been returned as
undeliverab|e.

The Federa| Ru|es of Civi| Procedure specifically contemplate dismissal of a case
on the ground that the plaintiff failed to prosecute or failed to comply with order of the
court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)
(stating that the district court possesses the power to dismiss sua sponte under Rule
41(b)). Pursuant to Rule 41 (b), a district court has the power to dismiss an action based

on “the plaintist failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,
[1]

803-04 (8th Cir. 1986) (emphasis added). Additiona||y, Rule 5.5(c)(2) of the Loca| Ru|es
for the Eastern and Western Districts of Arkansas requires parties appearing pro se to
monitor the case, and to prosecute or defend the action diligently

Therefore, pursuant to Rule 41(b), this Compiaint should be and hereby is
D|SN||SSED W|THOUT PREJUD|CE based on Piaintiff’s failure to prosecute this case,
his failure to obey the order of the Court, and his failure to comply with Loca| Rule

A

|T lS SO ORDERED on this Mday of April,' 20},£1

5.5(¢)(2). Fed. R. civ. P. 41(b).

  

f.

T_!Mof y '.'BRooi<s
2/UN o TATEs Qg RlcTJuDGE
fry ,?-'-F”/r

/,

 

[2]

